Citation Nr: 1734970	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  15-27 511A		DATE
Advanced on the Docket
	 
	
THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for Parkinson-like symptoms.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to service connection for Parkinson's Disease, to include as the residual of a traumatic brain injury.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

6.  Entitlement to service connection for TBI.





ORDER

A reopening of the claim for entitlement to service connection for Parkinson's Disease is granted.

A reopening of the claim for entitlement to service connection for PTSD is granted.

A reopening of the claim for entitlement to service connection for TBI is granted.


FINDINGS OF FACT

1. In an unappealed March 2011 RO decision, service connection for Parkinson-like symptoms was denied.

2. New evidence received since the March 2011 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for Parkinson's Disease.

3. In an unappealed July 2009 RO decision, service connection for PTSD was denied.

4. New evidence received since the July 2009 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

5. In an unappealed July 2009 RO decision, service connection for TBI was denied.

6. New evidence received since the July 2009 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for TBI.



CONCLUSIONS OF LAW

1. The March 2011 RO decision denying service connection for Parkinson-like symptoms is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2016). 

2. New and material evidence has been received since the RO's March 2011 decision, and the claim of service connection for Parkinson's Disease is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3. The July 2009 RO decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103. 

4. New and material evidence has been received since the RO's July 2009 decision, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5. The July 2009 RO decision denying service connection for TBI is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103. 

6. New and material evidence has been received since the RO's July 2009 decision, and the claim of service connection for TBI is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty in the United States Army from May 1977 to January 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified before the Board at a December 2016 hearing; a transcript of the hearing is associated with the record.

The Board has broadened the Veteran's PTSD claim to an acquired psychiatric disorder because a veteran without medical expertise is not competent to diagnose her condition.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the claim incorporates any mental disability reasonably encompassed by the evidence in the record.  Id.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for Parkinson's Disease, PTSD, and TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

1.  NEW AND MATERIAL EVIDENCE - PARKINSON'S DISEASE

The claim for entitlement to service connection for Parkinson-like symptoms was initially addressed in a March 2011 rating decision.  The RO found that the evidence of record was insufficient because there was no nexus to service or diagnosis of Parkinson's Disease.  The RO denied the Veteran's claim;  the Veteran did not appeal the denial of the claim and the March 2011 rating decision became final.   38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b); King v. Shinseki, 23 Vet. App. 464, 468 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  The finality of a previously disallowed claim can be overcome by the submission of new and material evidence, however.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether to reopen a claim, the evidence is presumed to be credible.  Savage v. Gober, 10 Vet. App. 488, 493-94 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The evidence received since the March 2011 rating decision includes a September 2016 VA medical center (VAMC) neurology consult which could not determine whether the Veteran had Parkinson's Disease, parkinsonism due to medical effects, or essential tremors. The Veteran has also submitted articles linking Parkinson's Disease to traumatic brain injuries.  This evidence is new because it was not previously considered by the AOJ.  It is material because it relates to previously unestablished elements of the Veteran's claim for Parkinson-like symptoms - a current disability and nexus to service.  Thus, new and material evidence has been received and the claim for entitlement to service connection for Parkinson's Disease is reopened.

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.

2.  NEW AND MATERIAL EVIDENCE - PTSD

The claim for entitlement to service connection for PTSD was initially addressed in a July 2009 rating decision.  The RO found that the evidence of record was insufficient because no diagnosis was found and no stressor could be verified.  The RO denied the Veteran's PTSD claim in its July 2009 rating decision.  The Veteran did not appeal the denial of the claim and the July 2009 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence received since the July 2009 rating decision includes VAMC and private medical records documenting PTSD as well as additional stressor information.  At the December 2016 hearing, the Veteran reported that a battery shack exploded, causing a piece of metal to get in her eye, for which she sought treatment; this provides a date to verify this stressor.  In addition, the Veteran reported an additional stressor in July 2017: military sexual trauma.  

This evidence is new because it was not considered previously by the AOJ.  It is material because it relates to previously unestablished elements of the Veteran's PTSD claim - a current disability and potential links to service.  Thus, new and material evidence has been received and the claim for PTSD is reopened.

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.

3.  NEW AND MATERIAL EVIDENCE - TBI

The claim for entitlement to service connection for TBI was initially addressed in a July 2009 rating decision.  The RO found that the evidence of record failed to show an in-service injury or current disability linked to service and denied the claim for TBI.  The Veteran did not appeal the denial and the July 2009 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence received since the July 2009 rating decision includes service treatment records from the Veteran's active duty service as well as multiple VA examinations and opinions.  This evidence is new because it was not previously considered.  It is material because it relates to previously unestablished elements of the Veteran's TBI claim: an in-service injury and the presence of a current disability.  Thus, new and material evidence has been received and the claim for TBI is reopened.

The Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.


REMAND

Remand is necessary to further develop the record.  For the Veteran's Parkinson's claim, a VA examination is necessary to determine the Veteran's current diagnosis and address its etiology.  The record is unclear as to whether the Veteran has been diagnosed with Parkinson's Disease.  Some medical records, such as a June 2014 private medical record, listed Parkinson's Disease as a diagnosis while others, such as a December 2008 VAMC neurology consult, the September 2016 VAMC neurology consult, and a January 2015 private medical note, stated that the Veteran's symptoms could be due instead to essential tremors.  Thus, an examination is necessary to determine the Veteran's current diagnosis and its potential relationship to service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

For the Veteran's PTSD claim, additional development regarding the Veteran's reported stressors is necessary.  The Veteran testified at the December 2016 hearing that one of her reported stressors - the explosion of a battery shack at the motor pool - resulted in shrapnel in her eye, which was noted in the service treatment records (STRs).  STRs do indicate the Veteran had a metal flake in her eye on October 11, 1978.  Although development was previously done to verify this stressor, a specific date was not associated with the battery shack stressor at that time.  Thus, additional verification should be attempted using the October 11, 1978 date.

Furthermore, additional development is necessary for the reported battery shack stressor and another stressor: a reported accident involving a tank flipping over.  A November 2012 Defense Personnel Records Information Retrieval System (DPRIS) search could not verify either stressor but suggested the AOJ look for criminal investigation records by contacting Director, US Army Crime Records Center, 27130 Telegraph Road, Quantico, Virginia 22134.  There is no evidence in the claims file that such an attempt was made, therefore the AOJ should contact the US Army Crime Records Center on remand.

For the Veteran's TBI claim, remand is necessary to obtain additional VAMC records and request an addendum to the October 2014 VA contract examination.  The Veteran reported in a July 2012 authorization that she received treatment at the Long Beach VAMC for TBI from 2007 to 2010.  Currently, the earliest record from the Long Beach VAMC is dated October 15, 2008; thus, the earlier records should be located.

In addition, clarification is needed of the October 2014 VA contract examination.  The examination found cognitive impairment in memory, judgment, social interaction, orientation, motor activity, subjective symptoms, neurobehavioral effects, and communication; in an addendum, however, the examiner stated it was possible to differentiate which symptoms are attributable to the Veteran's various diagnoses but failed to address the eight cognitive impairments listed in the examination. These should be addressed on remand.

Finally, an addendum to the October 2014 VA contract examination is also needed to determine the severity of the Veteran's TBI.  Although a July 2012 VA contract examination described it as mild, that examination did not include a review of the claims file.  A classification of the severity of the in-service TBI should therefore be requested on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any Long Beach VAMC records for the period from 2007 to October 15, 2008.  All efforts to obtain the records should be documented in the claims file.  

2.  Undertake any development necessary to independently verify the October 11, 1978 battery shack explosion stressor and reported accident involving a tank flipping over.  

The AOJ's development should include contacting the Director, US Army Crime Records Center, 27130 Telegraph Road, Quantico, Virginia 22134, as well as any other appropriate agency.  The agencies contacted should provide any available information that might corroborate the Veteran's alleged in-service stressors from her period of active military service.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  

If the search for corroborating information leads to negative results, the AOJ must notify the Veteran and her representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.

3.  Schedule the Veteran for a VA examination with an appropriate clinician to address the Veteran's reported Parkinson's Disease. After reviewing the evidence of record, the clinician should

a)  Diagnose the Veteran's current condition, to include whether the Veteran has Parkinson's Disease.

b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed condition had its onset during military service or is otherwise related to such service, to include as due to the July 1978 TBI.

A complete rationale must be provided for all opinions expressed. If the clinician is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

4.  Following completion of the above, return the claims file to the clinician who performed the October 2014 VA examination.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, the clinician should 

a)  Determine the initial severity - mild, medium, or severe - of the Veteran's in-service July 1978 TBI based on symptoms at the time of the original injury or shortly thereafter.

b)  Determine whether any of the cognitive impairments identified in October 2014 were attributable to the Veteran's in-service TBI.    

A complete rationale for all opinions must be provided.  If the clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.  

5.  Complete any additional development warranted, then readjudicate the claims on appeal.  If the benefits sought are not granted, issue a supplemental statement of the case to the Veteran and her representative before returning the case to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD		W. Ripplinger, Associate Counsel

Copy mailed to:  Vietnam Veterans of America
Department of Veterans Affairs


